DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/19/2022.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 05/19/2021, and 09/19/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 U.S.C. § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0065782) in view of Park et al. (US 2016/0315081).
	Regarding claim 1, Lu disclsoes a semiconductor structure, comprising: 
	a first fin 220 and a second fin 220 (see figs. 6-7) protruding from a semiconductor substrate 210; 
	isolation features 230 disposed over the semiconductor substrate 210 to separate the first and the second fins 220, wherein a top surface of each of the first and the second fins 220 is below a top surface of the isolation features 230; 
	inner fin spacers 310 disposed along inner sidewalls of the first and the second fins, wherein the inner fin spacers have a first height measured from a top surface of the isolation features; 
	outer fin spacers 310 disposed along outer sidewalls of the first and the second fins, wherein the outer fin spacers have a second height measured from the top surface of the isolation features 230; and 
	a source/drain (S/D) structure 440/450 merging the first and the second fins 220 (see fig. 7C), wherein the S/D structure 450 includes an air gap (surrounded by the source/drain structures 450, the inner sidewall spacers 310, and the isolation feature 230) having a top portion disposed over the inner fin spacers 310.  

	Lu fails to disclose wherein the outer fin spacers have a second height that is less than the first height.

	Park disclsoes a semiconductor structure, shown in fig. 3A, comprising first and second fins 120 separated by isolation feature 130/135, inner fin spacers 151F disposed along inner sidewalls of the first and the second fins 120, wherein the inner fin spacers 151F have a first height h1 measured from a top surface of the isolation features 130/135; 
	outer fin spacers 153F disposed along outer sidewalls of the first and the second fins 120, wherein the outer fin spacers 153F have a second height h2 measured from the top surface of the isolation features that is less than the first height h1.  See fig. 3A.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lu so that the outer fin spacers would have a second height measured from the top surface of the isolation features that is less than the first height of the inner fin spacers measured from the top surface of the isolation features, as that/those taught by Park.  The benefit of such modification is that the lateral lengths of the epitaxial source/drain structures can further be controlled or increased by the heights of the spacers, thereby controlling the source/drain contact areas, and thereby controlling or reducing the source/drain contact resistance.  See paras. 0005, 0060, and 0139 of Park. 

	Regarding claim 2, Lu/Park dicloses the semiconductor structure of claim 1, wherein a bottom portion of the air gap is disposed between the inner fin spacers 310.  See fig. 7C of Lu, and fig. 3A of Park.

	Regarding claim 3, Lu/Park discloses the semiconductor structure of claim 2, wherein the top portion of the air gap is defined by a third height and the bottom portion of the air gap is defined by a fourth height, and wherein the third height is about 1/3 to about 1/2 of the fourth height.  Note that in this case, the top portion and the bottom portion can be chosen of any portion of any height, respectively, from the top and the bottom of the air gap, since the the claim language fails to specify what the top and/or the bottom portion is.

	Regarding claim 5, Lu/Park discloses the semiconductor structure of claim 1, wherein a height of the air gap measured from the top surface of the isolation features is less than the height of the first and the second fins measured from the top surface of the isolation features.  See fig. 7C of Lu, and fig. 3A of Park.

	Regarding claim 6, Lu/Park disclsoes the semiconductor structure of claim 5, wherein the height of the air gap is about 30% to about 80% of the height of the first and the second fins.  See fig. 7C of Lu and fig. 3A of Park.


6.	Claims 4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0065782) in view of Park et al. (US 2016/0315081), and further in view of Holt et al. (US 2018/0286863)
	Regarding claim 4, Lu/Park discloses the semiconductor structure of claim 1, comprising all claimed limitations, as discussed above, and wherein the S/D structure includes a plurality of facets (see fig. 7C of Lu, and fig. 3A of Park).

	Lu/Park fails to disclose wherein the facet directly above the air gap is substantially parallel to the top surfaces of the first and the second fins.  

	Holt discloses semiconductor structure comprising a first fin 112 and a second fin 112 shown in fig. 7, a source/drain structure 160 disposed over the first and the second fins 112, the source/drain structure merging the first and the second fins 112, wherein the source/drain structure includes an air gap (surrounded by spacer 144), and wherein the S/D structure 160 includes a plurality of facets, wherein the facet directly above the air gap is substantially parallel to the top surfaces of the first and the second fins.  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to further modify the invention of Lu/Park so that the facet directly above the air gap is substantially parallel to the top surfaces of the first and the second fins, as that taught by Holt, in order to further increase the source/drain area, thereby to further increase the source/drain contact surface, and thereby to further reduce the source/drain contact resistance.


	Regarding claim 8, Lu discloses a semiconductor structure, comprising: 
	a first fin 220 and a second fin 220 (see figs. 6-7) protruding from a semiconductor substrate 210; 
	isolation features 230 disposed over the semiconductor substrate to separate the first and the second fins 220, wherein a top surface of each of the first and the second fins 220 is below a top surface of the isolation features 230; 
	inner fin spacers 310 disposed along inner sidewalls of the first and the second fins 220; 
	outer fin spacers 310 formed along outer sidewalls of the first and the second fins 220; and
	a source/drain (S/D) structure 440/450 disposed over the first and the second fins 220; and 
	an air gap (surrounded by the source/drain structures 450, the inner sidewall spacers 310, and the isolation feature 230) disposed in the S/D structure, wherein the air gap includes a top portion disposed over the inner fin spacers 310.  

	Lu fails to disclose wherein the outer fin spacers have a height less than that of the inner fin spacers.

	Park disclsoes a semiconductor structure, shown in fig. 3A, comprising first and second fins 120 separated by isolation feature 130/135, inner fin spacers 151F disposed along inner sidewalls of the first and the second fins 120, wherein the inner fin spacers 151F have a first height h1 measured from a top surface of the isolation features 130/135; outer fin spacers 153F disposed along outer sidewalls of the first and the second fins 120, wherein the outer fin spacers 153F have a height h2 less than h1 that of the inner fin spacers 151F.  See fig. 3A.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lu so that the outer fin spacers would have a height less than that of the inner fin spacers, as that/those taught by Park.  The benefit of such modification is that the lateral lengths of the epitaxial source/drain structures 450 can further be controlled or increased by the heights of the spacers, thereby controlling the source/drain contact areas, and thereby controlling or reducing the source/drain contact resistance.  See paras. 0005, 0060, and 0139 of Park.

	Lu in view of Park fails to disclose wherein a top portion of the S/D structure that laterally spans from the first fin to the second fin is substantially parallel to top surfaces of the first fin and the second fin.

	Holt discloses semiconductor structure comprising a first fin 112 and a second fin 112 shown in fig. 7, a source/drain structure 160 disposed over the first and the second fins 112, wherein a top portion of the S/D structure 160 that laterally spans from the first fin to the second fin is substantially parallel to top surfaces of the first fin and the second fin 112.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to further modify the invention of Lu/Park so that the top portion of the S/D structure that laterally spans from the first fin to the second fin being substantially parallel to top surfaces of the first fin and the second fin, as that taught by Holt, in order to further increase the source/drain area, thereby to further increase the source/drain contact surface, and thereby to further reduce the source/drain contact resistance.

	Regarding claim 9, Lu/Park/Holt discloses the semiconductor structure of claim 8, wherein the inner fin spacers 310 have a height measured from the top surface of the isolation features 230 that is greater than half of a height of the first and the second fins 220 measured in a channel region from the top surface of the isolation features.  See fig. 7C of Lu, and fig. 3A of Park.

	Regarding claim 10, Lu/Park/Holt discloses the semiconductor structure of claim 8, wherein the air gap exposes the top surface of the isolation features 230.  See fig. 7C of Lu.

	Regarding claim 11, Lu/Park/Holt discloses the semiconductor structure of claim 8, wherein the top portion of the air gap has a first height and a bottom portion of the air gap below the top portion has a second height, and wherein the first height is less than the second height.  See fig. 7C of Lu, and fig. 3A of Park.  Note that in this case, the top and bottom portions of the air gap can be chosen of any portion of any height in the top and bottom of the air gap, respectively, of the air gap.

	Regarding claim 12, Lu/Park/Holt discloses the semiconductor structure of claim 11, wherein the first height is about 30% to about 80% of the second height.  See fig. 3A of Park.

	Regarding claim 16, Lu discloses a semiconductor structure, comprising: 
	a first fin 220 and a second fin 220 (see figs. 6-7) protruding from a semiconductor substrate 210; 
	isolation features 230 disposed over the semiconductor substrate to separate the first and the second fins 220, wherein a top surface of each of the first and the second fins 220 is below a top surface of the isolation features 230; 
	inner fin spacers 310 disposed along inner sidewalls of the first and the second fins 220; 
	outer fin spacers 310 formed along outer sidewalls of the first and the second fins 220; 
	an air gap (surrounded by the source/drain structures 450, the inner sidewall spacers 310, and the isolation feature 230) disposed between and protruding over the inner fin spacers 310; and 
	a source/drain (S/D) structure 440/450 disposed over the first and the second fins 220, wherein the S/D structure includes an epitaxial layer disposed over the inner fin spacers, wherein the epitaxial layer and top surfaces of the inner fin spacers define a top portion of the air gap.

	Lu fails to disclose wherein the outer fin spacers have a height less than that of the inner fin spacers.

	Park disclsoes a semiconductor structure, shown in fig. 3A, comprising first and second fins 120 separated by isolation feature 130/135, inner fin spacers 151F disposed along inner sidewalls of the first and the second fins 120, wherein the inner fin spacers 151F have a first height h1 measured from a top surface of the isolation features 130/135; 
	outer fin spacers 153F disposed along outer sidewalls of the first and the second fins 120, wherein the outer fin spacers 153F have a height h2 less than that h1 of the inner fin spacers.  See fig. 3A.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lu so that the outer fin spacers have a height less than that of the inner fin spacers, as that/those taught by Park.  The benefit of such modification is that the lateral lengths of the epitaxial source/drain structures 450 can further be controlled or increased by the heights of the spacers, thereby controlling the source/drain contact areas, and thereby controlling or reducing the source/drain contact resistance.  See paras. 0005, 0060, and 0139 of Park.


	Lu in view of Park fails to disclose wherein a top portion of the S/D structure that laterally spans from the first fin to the second fin is substantially parallel to top surfaces of the first fin and the second fin.

	Holt discloses semiconductor structure comprising a first fin 112 and a second fin 112 shown in fig. 7, a source/drain structure 160 disposed over the first and the second fins 112, wherein a top portion of the S/D structure 160 that laterally spans from the first fin to the second fin is substantially parallel to top surfaces of the first fin and the second fin 112.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to further modify the invention of Lu/Park so that the top portion of the S/D structure that laterally spans from the first fin to the second fin being substantially parallel to top surfaces of the first fin and the second fin, as that taught by Holt, in order to further increase the source/drain area, thereby to further increase the source/drain contact surface, and thereby to further reduce the source/drain contact resistance.

	Regarding claim 17, Lu/Park/Holt discloses the semiconductor structure of claim 16, wherein the first and the second fin 220 (fig. 7C of Lu) have a fin height measured in a channel region from the top surface of the isolation features 230, and wherein the height of the inner fin spacers 310 is at least half of the fin height.  See fig. 7C of Lu and fig. 3A of Park.

	Regarding claim 18, Lu/Park/Holt discloses the semiconductor structure of claim 16, wherein the top portion of the air gap has a first height and a bottom portion of the air gap below the top portion has a second height, and wherein the first height is less than the second height.  See fig. 7C of Lu, and fig. 3A of Park.  Note that in this case, the top and bottom portions of the air gap can be chosen of any portion of any height in the top and bottom of the air gap, respectively, of the air gap.

	Regarding claim 19, Lu/Park/Holt discloses the semiconductor structure of claim 16, wherein the S/D structure includes a first epitaxial layer 440 (surrounded by sidewall spacers 310, fig. 7C of Lu), a second epitaxial layer (surrounded by facets 450A, 450D of S/D structure 450) over the first epitaxial layer, and a third epitaxial layer (surrounded by facets 450B, 450C) over the second epitaxial layer, wherein the top portion of the S/D structure is disposed over a top facet of the second epitaxial layer.  

	Regarding claim 20, Lu/Park/Holt discloses the semiconductor structure of claim 19, wherein a top surface of the first epitaxial layer is above the top surface of each of the first and the second fins.  See fig. 7C of Lu, and fig. 3A of Park.


Allowable Subject Matter

7.	Claims 7, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor structure (in addition to the other limitations in the claim):
	wherein the S/D structure includes a first epitaxial layer, a second epitaxial layer over the first epitaxial layer, and a third epitaxial layer over the second epitaxial layer, wherein the first, the second, and the third epitaxial layers include different dopant concentrations.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 28, 2022